45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Psychologist CHERAN;  Gary Dixon;  Lynn Phillips;Lieutenant Munn;  Chaplain Pike;  Superintendent Lee;Physician Lowry;  Central Prison Disciplinary Committee;Correctional Officer Davis, Defendants-Appellees.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Lynn PHILLIPS;  Franklin E. Freeman, Jr.;  Nathan Rice;Gary Dixon;  Doctor Sadat;  Doctor Baloch;  Diane Smith,Nurse;  Doctor Lowy;  Hazel Keith;  James E. Taylor;  Mr.Crouch;  J. Bruner;  James Miller;  Malcolm Debnar;  JamesB. Hunt, Governor of North Carolina;  Superintendent French;Assistant Superintendent Lee, Defendants-Appellees.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Sergeant CANNON;  Assistant Warden Lee;  Gary Dixon;Correctional Officer Williamson;  LieutenantMoody, Defendants-Appellees.
Nos. 94-6357, 94-6502, 94-6623.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 30, 1994.Decided:  Dec. 29, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, Terrence W. Boyle, W. Earl Britt, District Judges.  (MISC-94-25-5-H, MC-94-341BO-5, CA-94-29)
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
VACATED AND REMANDED.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.  OPINION
PER CURIAM:


1
Cornelius Tucker appeals from three orders denying his motions for leave to file three 42 U.S.C. Sec. 1983 (1988) complaints.  Under the terms of a pre-filing injunction entered in the Eastern District of North Carolina, Tucker was required to seek leave from the court before filing any Sec. 1983 claims.  In these three cases, the district court denied the motion to file his complaint pursuant to the pre-filing injunction.  In No. 94-6357, the district court noted that Tucker had not specified which of the Defendants, if any, were involved in previous litigation with Tucker.  In No. 94-6502, the district court found Tucker had not "shown cause" to file the complaint.  In No. 94-6623, the district court dismissed the motion because Tucker had not filed a notarized affidavit or attached a copy of the injunction.


2
This Court has held invalid the pre-filing injunction at issue in these three appeals.  Tucker v. Seiber, No. 93-7239 (4th Cir.  Mar. 2, 1994) (unpublished).  This holding renders erroneous the orders which enforce the pre-filing injunction's terms.  Consequently, we vacate the three orders denying leave to file the complaints and remand the cases for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.